Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 26, 2019

                                        No. 04-18-00687-CV

                                      INTEREST OF J.A.R.,

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-PA-01303
                           Honorable Peter A. Sakai, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (applying Anders procedure in appeal from termination of parental rights). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If the appellant desires to file a pro se brief, she must do so within twenty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
State may file a responsive brief no later than twenty days after the date the appellant’s pro se
brief is filed in this court. We ORDER the motion to withdraw, filed by appellant’s counsel, to
be HELD IN ABEYANCE pending further order of the court.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court